Citation Nr: 0209278	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from July 1945 to November 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
veteran's claim for service connection for PTSD.  The veteran 
filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence that confirms the veteran's 
claimed inservice stressors.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001), 3.304(f)(3) (effective March 7, 
2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Board, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in March 1999, in the statement of the case 
(SOC) issued in June 1999, in the supplemental statements of 
the case (SSOCs) issued in July 1999, May 2000, January 2001, 
and April 2002, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  Furthermore, the Board observes that 
in a lengthy letter to the veteran dated in July 2001, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
service personnel records, post-service VA treatment notes 
and hospitalization reports, VA examinations, VA medical 
statements, and several personal statements made by the 
veteran in support of his claim.  The record also includes a 
recent VA mental health clinic note, as well as several 
medical statements relating the veteran's current PTSD to his 
claimed inservice stressors, thus indicating that an opinion 
by a VA physician regarding the etiology of the claimed PTSD 
is not required.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence that is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  

A review of the veteran's claims file reveals only two items 
of medical evidence that address the presence of PTSD.  The 
first such piece of evidence is a VA mental health clinic 
note dated in May 1998.  At that time, the veteran reported 
having been blown up in an explosion while stationed at the 
Oakland Naval Station during firefighting training in 1946.  
He reported that this explosion resulted in ruptured eardrums 
and mastoiditis.  Following a mental status examination, the 
examiner rendered a diagnosis of PTSD, chronic, severe.

The second such piece of evidence is a statement dated in 
August 2000 by a VA social worker and PTSD coordinator, co-
signed by two VA psychiatrists.  In this statement, the 
social worker indicated that she had been asked to review the 
veteran's file and to comment on how he got his diagnosis of 
PTSD.  She indicated that the veteran's initial intake report 
showed that "he suffered an attempted rape by three men whom 
he beat up and was placed in jail for three days.  He felt 
that California law protected the group.  This incident for a 
man would be a major trauma as 'men are supposed to be able 
to take care of themselves.'  Yet he was the one punished for 
doing so."  The second reported traumatic incident consisted 
of the veteran's having been in an explosion while he was in 
firefighting school, which blew a hole in his eardrum.  The 
social worked stated that "Fighting a fire and experiencing 
such and incident would also qualify as a stressor or trauma 
to cause his symptoms of PTSD.  I believe that his daily 
records from his unit...verifies this incident."  

The Board notes that in a statement dated in July 2001, the 
veteran reported that this explosion occurred on May 14th, 
15th, or 16th, 1946, during firefighting training, at which 
time an old fighter plane had been placed on drums and 
intentionally set ablaze for the firefighters to use in 
practice.  He reported that he was standing on the wing of 
the plane when the plane blew up, throwing him to the ground, 
knocking him out, and severely injuring him.  He indicated 
that his right ear began bleeding after this incident.  He 
also stated that the other stressful incident occurred in 
March 1947, when he was walking in downtown Oakland, 
California, at which time three men grabbed him and told him 
what they were going to do to him.  He reported that he 
fought them off and ran away, and was chased by these men 
until he ran into a policeman, who arrested him and took him 
to the shore patrol on base.  He stated that he stood 
Captain's Mast, was found guilty of beating up these men, and 
was confined to the ships brig for 48 hours as punishment.

As the veteran's claims file contains diagnoses of PTSD which 
have been linked by medical examiners to the veteran's 
claimed inservice stressors, the Board's analysis must turn 
to the remaining issue of whether the record contains 
credible supporting evidence that the veteran's claimed 
inservice stressors themselves actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  In this context, the Board observes that 
the veteran commenced his active duty on July 30, 1945.  This 
was over two months after the well-known surrender of 
Germany; Japan's surrender followed on August 15.  The 
veteran's Notice of Separation from U.S. Naval Service does 
not reflect that veteran received any decorations or medals 
which indicate involvement in combat.  Furthermore, his 
military occupational specialty (MOS) was listed as 
"aviation structural mechanic," which is not a specialty 
which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records, including his 
personnel records, do not otherwise contain any entries that 
show that he received any decorations or performed any 
specific details that would have placed him in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  Accordingly, in view of the absence of any official 
evidence that the veteran participated in action against an 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged 
inservice stressors must be verified, i.e., corroborated by 
credible supporting evidence.

Furthermore, the Board notes that the veteran's principal 
claimed stressors, the inservice shipboard explosion in May 
1946 and the attempted rape in March 1947, are not claimed to 
be combat-related stressors, and, therefore, would in any 
case generally require evidence which corroborates the 
occurrence of these claimed stressors.

In this regard, the Board observes that, during the pendency 
of the veteran's appeal, the Court issued a decision in 
Patton v. West, in which it noted that in the particular case 
of claims of PTSD due to a personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty veterans face in establishing 
the occurrence of the stressor through standard evidence, and 
the need for development of alternate sources of evidence.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate sources 
that may provide credible evidence of an in-service personal 
assault include medical or counseling treatment records 
following the incident, military or civilian police reports, 
reports from crisis intervention or other emergency centers, 
statements from confidants or family, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident, such as obsessive behavior at the time 
of the incident, pregnancy tests, increased interest in test 
for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  Evidence that 
documents any such behavioral changes may require 
interpretation by a VA neuropsychiatric physician to 
determine whether such evidence bears a relationship to the 
medical diagnoses. See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  In this case, the Board notes that the veteran's 
claims file does not reflect that such a letter was sent to 
the veteran.  However, the Board finds that, for several 
reasons, such a letter is not required in this particular 
case.

First, the veteran has stated that he was not actually 
assaulted, but rather that he "beat up" three men who were 
threatening to assault him.  As such, it is not clear that 
the incident as reported by the veteran is a "personal 
assault" as contemplated by VA regulations, such that the 
provisions cited above would apply.

Second, as noted above, the rationale behind the requirement 
that a specific personal assault development letter be 
provided is that since personal assault is an extremely 
sensitive issue, many incidents of personal assault are not 
officially reported.  However, in this case, the veteran has 
stated that he did report the incident to authorities - first 
to a police officer, and then to his military superiors, and, 
indeed, was officially sanctioned for his actions during the 
incident.

Third, many of the "alternate sources" of evidence which 
would be requested in such a letter, including "military or 
civilian police reports," are already of record, and several 
other sources, such as pregnancy tests and increased interest 
in tests for sexually transmitted diseases, are clearly not 
applicable.

Finally, the Board notes that in an effort to assist the 
veteran in developing his claim, the RO sent the veteran a 
PTSD questionnaire in December 1999 requesting information on 
all events that occurred which he believed led to his PTSD.  
In response, the veteran reported only the onboard explosion 
in May 1946 - and the accompanying stress from being 
hospitalized as a result of his ear injuries - as the sole 
stressor.

Turning to the issue of whether the veteran's claimed 
stressors have been verified, the Board finds that neither of 
the veteran's claimed stressors are supported by the evidence 
of record.  Regarding the claimed explosion in May 1946, the 
veteran's service medical records indicate that on May 15, 
1946, the veteran was treated at the U.S. Naval Air Station 
at Oakland, California for chronic otitis media.  At that 
time, the veteran stated that two days earlier, he began 
having profuse purulent discharge from the right ear and an 
earache.  He gave a history of chronic otitis media since 
childhood, with an average of four to six attacks of earache 
with purulent discharge per year.  He indicated that exposure 
to cold air and swimming would consistently bring on an acute 
exacerbation.  He also stated that since entering the 
military ten months earlier, he had had four such attacks.  
The veteran was transferred to the U.S. Naval Hospital in 
Oakland, California for treatment "in light of long history 
of ear disease."

The report from the Oakland U.S. Naval Hospital, dated May 
17, 1946, indicates that the veteran had suffered from a 
chronically draining right ear since age seven.  The veteran 
reported that he experienced acute flare-ups when exposed to 
drafts, cold winds, or dusty winds, and when swimming.  The 
examiner noted that the most recent episode had occurred four 
days earlier "when he was working in dusty winds."  
Examination revealed a thickened right eardrum with a small 
perforation located centrally.

Several subsequent treatment notes indicate that the veteran 
had had several flare-ups of his right ear disorder in 
service, including the May 1946 flare-up.  However, none of 
these records indicates that the May 1946 flare up was due to 
an explosion.  On the contrary, the veteran's service medical 
records consistently indicate that the veteran's May 1946 ear 
problems stemmed from exposure to dusty winds, which caused a 
flare-up of the veteran's chronic right ear disorder.  
Similarly, none of the veteran's other service medical 
records or service personnel records, which have been 
thoroughly reviewed, indicate that the veteran was involved 
in an explosion, much less that he was knocked unconscious 
and suffered a perforated eardrum as a result.  Thus, as the 
Board has found no evidence that corroborates the veteran's 
report of having been knocked unconscious by an explosion on 
May 14, 1946 - and, indeed, has found extensive evidence 
which flatly contradicts this report.  The Board concludes 
that the contemporaneous clinical records prepared at the 
critical time in question are entitled to vastly greater 
probative weight than the evidentiary assertion based upon 
recollection literally decades after the event.  The Board 
finds that the veteran's first claimed stressor is not 
verified.  Indeed, the Board must conclude that the 
contemporaneous record refutes the account of this alleged 
event.  

Similarly, the Board finds that the veteran's account of 
having been threatened by three civilians, having beaten them 
up, and then having received a Captain's Mast (nonjudicial 
punishment) of three days in a brig in March 1947 as a result 
of this incident is unverified.  A thorough review of the 
veteran's service personnel records, which appear to be 
complete, does not indicate that the veteran ever served time 
in the ship's brig.  Interestingly, the veteran's service 
personnel records do indicate that on March 4, 1947, the 
veteran received a Captain's Mast for the offense of 
disobedience of orders of a senior petty officer and failure 
to carry out assigned work duties.  No mention was made of 
any fight between the veteran and others, and the punishment 
assigned was 40 hours of extra duty.  Therefore, while this 
evidence supports a finding that the veteran received a 
Captain's Mast in March 1947, neither this evidence nor any 
other evidence of record corroborates the veteran's account 
of the incident with three attackers, or the punishment he 
allegedly received.  Once again, the Board finds that the 
contemporaneous evidence is entitled to far more weight than 
the evidentiary assertion based upon recollection of events 
decades in the past.

Thus, the Board finds that, absent sufficient evidence which 
corroborates the veteran's stressor incidents, service 
connection for PTSD based on these incidents must be denied.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

